*94OPINION ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
WHITE, Judge.
The State successfully petitioned1 the United States Supreme Court for a writ of certiorari. 472 U.S. 1007, 105 S.Ct. 2699, 86 L.Ed.2d 716 (1985).
The Supreme Court, in reversing the judgment of this Court (on the State’s motion for rehearing), held that under the facts of this case, there was no presumption of vindictiveness. Consequently, in this case, the North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), presumption was inappropriate. 475 U.S. -, 106 S.Ct. 976, 89 L.Ed.2d 104, at 111 (1986).
Accordingly, the judgment of the trial court is affirmed.
TEAGUE, J., concurs in the result; however, he also agrees with the dissenting opinion that MARSHALL, J. of the Supreme Court filed in McCullough v. Texas, — U.S. —, 106 S.Ct. 976, 89 L.Ed.2d 104 (1986).

. This Court originally heard this case on its own motion. McCullough v. State, 720 S.W.2d 89 (Tex.Cr.App.1983).
Subsequently, we handed down an opinion on the State’s motion for rehearing. McCullough v. State (Tex.Cr.App., Dec. 5, 1984). It is this opinion that was before the United States Supreme Court.